DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/28/2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 5/28/2021.
Election/Restrictions
Claims 1-4 and 6-8 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 8/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/23/2019 is partially withdrawn.  Claim 5, directed to the plurality of microneedles with variable heights is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 11, directed to at least one microneedle having an initial substantially linear form and a second deployed form in which a distal end curves to a hook-like form is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Rothfus on 8/6/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Regarding claim 1, line 9, the limitation “the composition plurality” has been amended to recite “the composition of the plurality”.

Regarding claim 1, line 9, the limitation “second benefit agent” has been amended to recite “the second benefit agent”.

Regarding claim 1, line 10, the limitation “first benefit agent” has been amended to recite “the first benefit agent”.

Regarding claim 1, line 10, the limitation “the rate” has been amended to recite “a rate”.

Regarding claim 1, line 11, the limitation “the first and second biodegradable microneedles controls the delivery” has been amended to recite “the plurality of first and second biodegradable microneedles controls a delivery”.

Claims 9-11 are cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a microneedle array comprising a film having first and second, outwardly facing major surfaces, wherein the first major surface has a plurality of stratum corneum piercing microneedles extending therefrom, and 
The closest prior art for a microneedle array is Trautman et al. (US 2008/0183144 A1) as discussed in the Final Rejection mailed on 5/28/2021 including a film having first and second, outwardly facing major surfaces, wherein the first major surface has a plurality of stratum corneum piercing microneedles extending therefrom, but is silent regarding a plurality of first biodegradable microneedles having a first composition and a first benefit agent dissolved throughout the microneedle material and a plurality of second biodegradable microneedles having a second composition and a second benefit agent dissolved throughout the microneedle material wherein the composition of the plurality of second biodegradable microneedles and second benefit agent are different from the composition of the plurality of first biodegradable microneedles and first benefit agent.
Yoshihiro et al. (WO 2014/142135) discloses the closest prior art for a plurality of first microneedles having a first composition and a first benefit agent dissolved throughout the microneedle material and a plurality of second microneedles having a second composition and a second benefit agent dissolved throughout the microneedle material but is silent regarding the plurality of first and second microneedles being biodegradable wherein the composition of the plurality of second biodegradable 
Claims 2-8 being dependent on claim 1 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-7, 9 and 10, filed 7/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 8, filed 7/28/2021, with respect to claim 9 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trautman et al. (US 2008/0183144 A1) in view of Yoshihiro et al. (WO 2014/142135) and further in view of Mefti et al. (US 2012/0265145 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsudo et al. (US 2010/0221314 A1) discloses the microneedle comprising a core section and a sheath section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783